MEMORANDUM **
California state prisoner Bryan A. Smith appeals pro se from the district court’s judgment dismissing as moot his 28 U.S.C. § 2254 petition challenging the California Board of Prison Terms’ (“the Board”) decision finding him not suitable for parole.
Because the Board subsequently found Smith suitable for parole, and because Smith has now been released on parole, we conclude this appeal is moot. See Burnett v. Lampert, 432 F.3d 996 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.